815 N.E.2d 405 (2004)
287 Ill.Dec. 2
PEOPLE State of Illinois, respondent,
v.
Richard Patrick OAKES, petitioner.
No. 98263.
Supreme Court of Illinois.
October 6, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Oakes, case No. 3-02-0171 (03/11/04), dismissing defendant's appeal for lack of jurisdiction. The appellate court is ordered to reinstate the appeal and to consider defendant's arguments on the merits.